Citation Nr: 0629598	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disorder.

2.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for low back and 
right ankle disorders, both claimed as secondary to a 
service-connected right knee disorder.  In addition, the 
October 1999 decision increased the disability rating for 
residuals of a right knee injury to 20 percent.  That issue 
is not on appeal.

In June 2004, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a low 
back disorder and the service-connected right knee disorder.

2.  There is no competent evidence of a nexus between a right 
ankle disorder and the service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of a service-connected right knee disorder.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A right ankle disorder is not proximately due to or the 
result of a service-connected right knee disorder.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 letter sent to the veteran.  In the 
letter, the veteran was informed of the evidence necessary to 
substantiate the claims for service connection caused by a 
service-connected condition.  The letter informed the veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-complaint letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity to 
submit additional evidence.  A supplemental statement of the 
case was issued in August 2003, which gave him 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, the veteran has not submitted any 
additional medical evidence.  Finally, VA provided the 
veteran with an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or the 
result of a service-connected disease or injury 
shall be service connected.  When service 
connection is thus established for a secondary 
condition, the secondary condition shall be 
considered a part of the original condition.

38 C.F.R. § 3.310(a) (2005).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

III.  Decision   
A.  Low Back Disorder

The veteran contends in his July 1999 personal statement that 
he has a low back disorder that was incurred on a secondary 
basis, as a result of his service-connected right knee 
disability.

As noted above, in order for service connection to be granted 
on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2005).

Here, there is a current diagnosis of a low back disorder.  
The veteran was diagnosed with a low back disorder in a July 
2001 VA examination.  The veteran was also afforded a VA 
examination in August 2004, and the examiner diagnosed the 
veteran with degeneration of the lumbar spine with residuals.  
In addition, service connection is in effect for a right knee 
disability.  Therefore, the first two elements are 
accordingly satisfied.

Although the veteran does not contend that he incurred his 
low back disorder in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that the service medical records in conjunction 
with this claims file do not reference to any treatment or 
diagnosis of a low back disorder.  

Finally, a VA examination was performed in August 2004.  
During the examination, the veteran reported to the examiner 
that he started having low back pain "about 7 to 10 years 
ago" and had no prior injury.  He explained further that his 
pains are located in the middle of his spine to his hip.  The 
examiner noted the veteran had normal curvature of the lumbar 
spine, and he was non-tender on palpation.  Following a 
physical examination, the examiner diagnosed the veteran with 
degeneration of the lumbar spine with residuals of low back 
with over use.  After reviewing the claims file, the examiner 
opined that the veteran's current low back problem is less 
likely than not related to his right knee condition.  There 
is no competent evidence to balance this medical opinion.  
While the veteran has asserted that he believes that his low 
back disability is the result of the service-connected right 
knee injury, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for low 
back disorder, claimed as secondary to a service-connected 
right knee disorder, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

B.  Right Ankle Disorder

The veteran asserts in his July 1999 personal statement, that 
his right ankle injury is a result of his service-connected 
right knee disorder.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right ankle disorder, 
claimed as secondary to a service-connected right knee 
disorder.  While the veteran is competent to allege that he 
had problems with his ankle in service, his service medical 
records do not substantiate that allegation.  In fact, the 
service medical records are negative for treatment or 
complaints for a right ankle condition.

The veteran has not brought forth competent evidence that any 
right ankle injury or element of disability is secondary to 
his service-connected knee disability.  There is no competent 
opinion in the claims file that has attributed the veteran's 
right ankle as being secondary to his service-connected knee 
disability.  Furthermore, during the August 2004 VA 
examination, the examiner noted upon review of the claims 
file and physical examination, that  there were no residuals 
of a right ankle fracture.  The VA examiner opined the 
veteran's right ankle condition is less likely than not 
related to his right knee condition.  There is no competent 
evidence associated with this claims file to balance this 
medical opinion.

The Board is aware of the veteran's contention that his right 
ankle condition is somehow etiologically related to his 
service-connected right knee injury.  The Board has 
considered the veteran's contentions; however, competent 
medical evidence is required in order to grant service 
connection for this claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for right ankle injury, claimed as 
secondary to a service-connected right knee injury, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disorder is denied.

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to a service-connected right knee 
disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


